Pardee, J.
The plaintiff in error was convicted before a justice of the peace of Elyria township in Lorain county for a violation of Section 7246, General Code, (110 O. L., 319), which reads as follows:
“No traction engine or steam roller weighing in excess of twelve tons, or no trailer, semi-trailer, wagon, truck, automotive truck or other power vehicle, whether propelled by muscular or motor power, weighing in excess of ten tons, including weight of vehicle, object or contrivance and load, shall be operated over and upon the improved public streets, highways, bridges or culverts within the state, except as provided in this chapter.”
Leamon was an employe of the Knutsen Motor Trucking Co., of Cleveland, and his alleged offense consisted in operating, over the improved highways of the state, a motor vehicle, being a tractor truck with a semi-trailer attached, weighing, with the load, in excess of ten tons. This conviction was affirmed by the Court of Common Pleas of that county, and it is now sought in this proceeding to reverse the findings of both courts.
The evidence shows that the tractor truck is a 4-wheeled power vehicle, not adapted to carry a load independently, but to be used in connection with a semi-trailer, and to bear part of the weight of said the semi-trailer and furnish the power to *325pull the same. The evidence further shows that the semi-trailer is a vehicle with a box thereon to contain the load or things carried, and having two wheels at the rear, the front, when in use, resting upon the tractor truck, which thus carries part of the weight of said semi-trailer. Thus attached, the equipment has six wheels, with the weight of the load of the semi-trailer resting on the rear two axles of said vehicle. The evidence further shows that the weight of the equipment thus operated by the plaintiff in error was found to be as follows:
Two front wheels of tractor truck, 4,025 lbs.; the four rear wheels of the equipment, that is, the rear wheels of the tractor truck and the wheels of the semi-trailer, 22,260 lbs.; the rear wheels of the tractor truck, detached from the semi-trailer, 5,000 lbs.; the semi-trailer loaded and detached from the tractor truck, 17,260 lbs.; the center axle of the equipment attached, 8,900 lbs.
The plaintiff in error claims, under the section quoted, that inasmuch as the evidence shows that the semi-trailer detached from the tractor truck weighed only 17,260 lbs., and the rear wheels of the truck detached from the semi-trailer weighed only 5000 lbs., he was not guilty of violating the section.
The section names certain vehicles which shall not be operated over the public highways of the state, weighing in excess of ten tons, including the weight of the vehicle and load, and among these is included “* * * semi-trailer, * * * or other power vehicle, * * * including weight of vehicle, object or contrivance and load * *
This section does not define any of these vehicles, and it therefore becomes necessary for the court to *326determine their definitions from their usual use, and from the object and purposes of the statute. In our opinion a “trailer” under the statute should be defined as follows:
A trailer is a separate vehicle which is not driven or propelled by its own power, but which is drawn by some independent power.
And in our opinion a “semi-trailer” should be defined as follows:
A semi-trailer is a separate vehicle which is not driven or propelled by its own power, but which, to be useful, must be attached to and become a part of another vehicle, and then loses its identity as a separate vehicle.
It is thus apparent that when the semi-trailer became attached to the tractor truck it ceased to be a semi-trailer and the two became a power-vehicle, or contrivance, as defined in the section. Each of these vehicles without the other is useless for the purpose of hauling loads, and when they were attached to each other they became one vehicle with six wheels, limited by law for certain purposes to a weight of ten tons, including the load.
For the reasons stated, the judgments of the two lower courts áre affirmed.

Judgments affirmed.

Funk, P. J., and Washburn, J., concur.